DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 6/15/2020. Claims 1-9 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of DE102019116139.8, filed 6/13/2019. The assignee of record is Endress+Hauser Group Services AG. The listed inventor(s) is/are: Kramer, Tommi Dirk; Galli, Patrick; Fröhlich, Hans Joachim; Kaiser, Ulrich; Fricke, Thomas; De Stasio, Enrico Mario.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/15/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. The step beginning with “accessing a service platform” appears to have typos and/or missing words and it is unclear what the list requires. 
Claims 2-9 rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 & 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroupnova et al. (US 20090055692 A1, published 2/26/2009; hereinafter Kro) in view of Waugh (US 10878335 B1, filed 6/14/2016; hereinafter Wau), and further in view of 
For Claim 1, Kro teaches a method for verifying the production process of field devices of automation technology (Kro [0007] FIG. 1 illustrates one embodiment of a statistical process monitoring system. Please see screenshot of Kro Fig. 1 below, thank you:

    PNG
    media_image1.png
    612
    420
    media_image1.png
    Greyscale
), comprising: 
accessing a service platform on which data from field devices, including identification data, the respective type of field device, configuration data, containing application- specific data, environment information of the field devices or parameter data, data relating to the production date of a respective field device and repair or troubleshooting cases of the field devices are stored in a correlated manner (It is unclear what the requirements of this limitation are. For purposes of examination the examiner interprets this limitation to require accessing a service platform on which data from field devices is stored in a correlated manner and the data can be one of the listed items. Examiner recommends clarifying language so that applicant can overcome the 112 rejection above and possibly also overcome the current art rejection.
Kro ¶ 0059 teaches collected data can be acquired from one or more of manufacturing machines, sensors, physical sensors, process controllers, virtual sensors, configuration data, and/or databases. The collected data may include, for example, chamber temperature, pressure, gas flow rates, etc. The selected data used by the virtual sensor can be formed from a combination of data sources including at least one of the following: a database, a machine tool, a real sensor attached to the machine tool, an external physical sensor associated with the machine tool, and one or more additional virtual sensors. The collected data may be indicative of a fault if, for example, the temperature is too high or too low, the gas flow rates are erratic, the pressure is different than is required for a current process, etc.).
Kro does not explicitly teach detecting anomalies by statistically evaluating the repair or troubleshooting cases stored on the service platform and creating a notification in the event of a detected anomaly; supplying the data of the field devices and the notifications to a machine learning or prognosis system; and evaluating the data of the field devices and the notifications by means of the machine learning or prognosis system for forecasting series errors of the field devices.
However, Wau teaches detecting anomalies by statistically evaluating the repair or troubleshooting cases stored on the service platform and creating a notification in the event of a detected anomaly (Wau Col 1 Ln 6-26 Machine learning combines techniques from statistics and artificial intelligence to create algorithms that can learn from empirical data and generalize to solve problems in various domains such as natural language processing, financial fraud detection, terrorism threat level detection, human health diagnosis and the like. In large-scale computing environments, such as various cloud-based networks, machine learning techniques may sometimes be applied to the contents of log records, e.g., to troubleshoot or avoid various types of problem states, to provide insights into resource usage trends which can in turn help with capacity planning, and so on. Log records may be generated at various levels of the hardware/software stacks being used, such as at the operating system layer, the virtualization management layer (if virtual machines are being used), the application layer, networking intermediary devices and the like to provide information about various events and/or the state of hardware or software components. Within a log record, at least a subset of the logged information may often be stored as unstructured text.); 
supplying the data of the field devices and the notifications to a machine learning or prognosis system (Wau Fig. 2 steps 223 through 260 and Fig. 8 steps 813 through 828. Please see screenshots of Wau Figs. 2 & 8 below, thank you:

    PNG
    media_image2.png
    586
    669
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    913
    592
    media_image3.png
    Greyscale

); and 
evaluating the data of the field devices and the notifications by means of the machine learning or prognosis system for forecasting series errors of the field devices (Wau Col 1 Ln 16-17 provide insights into resource usage trends which can in turn help with capacity planning).
Wau and Kro are analogous art because they are both related to monitoring.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the machine learning techniques of Wau with the system of Kro to solve problems in various domains such as natural language processing, financial fraud detection, terrorism threat level detection, human health diagnosis and the like, to provide insights into resource usage trends which can in turn help with capacity planning, and to provide information about various events and/or the state of hardware or software components (Wau Col 1 Ln 6-26).
For Claim 6, Kro-Wau teaches the method of claim 1, wherein the machine learning or prognosis system uses a neural network (Wau Claim 12 neural network).
For Claim 7, Kro-Wau teaches the method of claim 1, wherein the machine learning or prognosis system is integrated on the service platform (Wau Col 2 Lns 64-67 the scalable text analysis algorithms described herein may be utilized by an analytics component of the resource monitoring service for processing log records collected from various resources, or by a machine learning service (also implemented at the provider network) invoked by the resource monitoring service to process such log records).
For Claim 8, Kro-Wau teaches the method of claim 1, wherein the machine learning or prognosis system is integrated on a further service platform (Wau Col 3 Lns 3-8 the scalable text analysis techniques may be implemented at computing devices which are not necessarily associated with, or part of, a network-accessible service or a provider network—for example, the techniques may be used at a client's private network or data center).
For Claim 9, Kro-Wau teaches the method of claim 1, wherein the service platform or the further service platform are embedded in a cloud architecture and can be contacted via the Internet (Kro ¶ 0083 connection to internet, please see screenshot of Kro Fig. 15 below, thank you:

    PNG
    media_image4.png
    773
    505
    media_image4.png
    Greyscale

).

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kro-Wau as applied to claim 1 above, and further in view of Chang et al. (US 20180314573 A1, published 11/1/2018; hereinafter Cha).
For Claim 2, Kro-Wau teaches the method of claim 1, Kro-Wau does not explicitly teach wherein the machine learning or prognosis system additionally predicts a probable point in time of an occurrence of a functional incapacity or a serious error case at the corresponding field devices.
However, Cha teaches wherein the machine learning or prognosis system additionally predicts a probable point in time of an occurrence of a functional incapacity or a serious error case at the corresponding field devices (Cha ¶ 0122 domain knowledge and expert opinion are used to train a machine learning classification model to identify the likelihood of data and prediction errors).
Cha and Kro-Wau are analogous art because they are both related to monitoring.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the machine learning techniques of Cha with the system of Kro-Wau to determine which errors exist in the input data and predictions and to classify the likelihood of these errors (Cha ¶ 0122).
For Claim 3, Kro-Wau teaches the method of claim 1, Kro-Wau does not explicitly teach wherein the machine learning or prognosis system learns defined types of series errors by means of an expert system.
However, Cha teaches wherein the machine learning or prognosis system learns defined types of series errors by means of an expert system (Cha ¶ 0122 domain knowledge and expert opinion are used to train a machine learning classification model to identify the likelihood of data and prediction errors).
Cha and Kro-Wau are analogous art because they are both related to monitoring.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the machine learning techniques of Cha with the system of Kro-Wau to determine which errors exist in the input data and predictions and to classify the likelihood of these errors (Cha ¶ 0122).
For Claim 4, Kro-Wau-Cha teaches the method of claim 3, wherein, after learning, the machine learning or prognosis system predicts the defined types of series errors and new types of series errors by evaluating the data of the field devices and the notifications (Cha ¶ 0122 updated prediction).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20200084170 A1, USING MACHINE LEARNING TO MODIFY PRESENTATION OF MAILBOX OBJECTS
ii. US 20190306327 A1, METHODS AND SYSTEMS FOR ACCESSING TROUBLESHOOTING FUNCTIONS OF A MULTI-FUNCTION PRINTER
iii. US 10003508 B1, Event-based System, Method, And Computer Program For Intervening In A Network Service
iv. US 20090210364 A1, Apparatus For And Method Of Generating Complex Event Processing System Rules
Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446